Exhibit 99 Viad Corp Delivers Strong Third Quarter 2016 Results Earnings per Share Growth Exceeds Guidance Continued Positive Momentum at Both Business Groups PHOENIX, October 27, 2016 /PRNewswire/ Viad Corp (NYSE: VVI) today announced third quarter 2016 results. Viad’s strong year-over-year growth reflects positive show rotation and continued same-show growth within its Marketing & Events Group (GES), increased visitation and revenue management efforts within its Travel & Recreation Group (T&R) and strong results from businesses acquired during 2016. Q3 Q3 y-o-y Change $ in millions, except per share data Revenue $ $ % Organic Revenue* % Net Income Attributable to Viad $ $ ** Income Before Other Items* ** Income Before Other Items per Share* ** Adjusted Segment Operating Income* $ $ ** Adjusted Segment EBITDA* ** ** Change is greater than 100%. • Revenue of $382.5 million increased 49.4% ($126.5 million) year-over-year or 40.4% ($103.3 million) on an organic basis (which excludes the impact of acquisitions and exchange rate variances). o The organic revenue growth reflects positive show rotation at GES and strong underlying performance at both business groups. o The acquisitions of Maligne Lake Tours (January 2016), CATC (March 2016) and ON Services (August 2016) contributed incremental revenue of $31.2 million. o Exchange rate variances had an unfavorable impact on revenue of $8.0 million. • Adjusted segment operating income, adjusted segment EBITDA and income before other items improved compared to the prior year quarter primarily due to high flow through on the increase in revenue. Steve Moster, president and chief executive officer, commented, “We continue to see strong momentum at both business groups. In a critical quarter for the year, the teams executed well and delivered better than expected profitability on substantial revenue growth. We also continue to make progress toward our long-term strategic goals and remain disciplined and focused on enhancing shareholder value.” - more - *Refer to Table Two of this press release for a discussion and reconciliation of this non-GAAP financial measure to its most directly comparable GAAP financial measure. -Page 2- GES Results Moster said, “GES delivered strong third quarter revenue growth and the team did an excellent job driving the additional revenue to the bottom line.In addition, we completed an important strategic acquisition in mid-August that gives us a more meaningful presence in the large U.S. audio-visual services market.The acquisition of ON Services is well-aligned with our strategy to diversify our mix of event services toward higher-margin adjacencies and to expand our reach further into corporate events as we continue to position GES as the preferred global, full-service provider of live events.” Q3 Q3 y-o-y Change $ in millions Revenue $ $ % U.S. Organic Revenue* % International Organic Revenue* % Adjusted Segment Operating Income* $ $ ) ** Adjusted Segment Operating Margin* % )% ** Adjusted Segment EBITDA* $ $ ) ** Adjusted Segment EBITDA Margin* % )% ** Key Performance Indicators: U.S. Base Same-Show Revenue Growth(1) % U.S. Show Rotation Revenue Change (approx.)(2) $ 67 International Show Rotation Revenue Change (approx.)(2) $ 18 Base same-shows are defined as shows produced by GES out of the same city during the same quarter in both the current year and prior year.Base same-shows represented 28.9% of GES’ U.S. organic revenue during the 2016 third quarter. Show rotation refers to shows that take place once every two, three or four years, as well as annual shows that change quarters from one year to the next. ** Change is greater than 100% or 1,000 basis points. • GES revenue of $287.0 million increased 52.0% ($98.1 million) year-over-year.On an organic basis, which excludes the impact of acquisitions and exchange rate variances, revenue increased 52.0% ($98.3 million). o U.S. organic revenue increased 51.5% ($76.4 million), primarily due to positive show rotation of approximately $67 million, new business wins and base same-show revenue growth of 3.0%. o International organic revenue increased 53.5% ($24.0 million) from the prior year quarter, primarily due to positive show rotation of approximately $18 million, new business wins and same show growth. • GES adjusted segment operating income of $15.3 million* increased $29.8 million year-over-year, or $29.6 million on an organic basis. o U.S. organic adjusted segment operating income of $14.1 million* increased $23.0 million primarily due to higher revenue and strong operating leverage. o International organic adjusted segment operating income of $0.9 million* increased $6.5 million primarily due to higher revenue and strong operating leverage. • The acquisition of ON Services contributed revenue of $7.8 million, adjusted segment operating income of $0.5 million* and adjusted segment EBITDA of $1.7 million* during the 2016 third quarter, in line with prior guidance. - more - *Refer to Table Two of this press release for a discussion and reconciliation of this non-GAAP financial measure to its most directly comparable GAAP financial measure. -Page 3- T&R Results Moster said, “The Travel & Recreation Group had an outstanding quarter that far surpassed our expectations.Organic revenue grew by 10.4 percent on the strength of increased park visitation and our revenue management efforts that resulted in strong growth in passenger volumes at our attractions and improved RevPAR at our hospitality assets. Additionally, our renovations at the Banff Gondola are now complete and initial reviews of the upgraded dining, retail and interpretive experiences have been very positive. The team did an excellent job of converting increased traffic into improved profitability while also enhancing the customer experience.” Q3 Q3 y-o-y Change $ in millions Revenue $ $ % Organic Revenue* % Adjusted Segment Operating Income* $ $ % Adjusted Segment Operating Margin* % % 160 bps Adjusted Segment EBITDA* $ $ % Adjusted Segment EBITDA Margin* % % 300 bps Key Performance Indicators: Same-Store RevPAR(1) $ $ % Same-Store Room Nights Available(1) % Same-Store Passengers(2) % Same-Store Revenue per Passenger(2) $ 31 $ 30 % Same-store RevPAR is calculated as total rooms revenue divided by the total number of room nights available for all comparable T&R properties during the periods presented, expressed on a constant currency basis.Comparable properties are defined as those owned by Viad for the entirety of both periods. Accordingly, the third quarter comparisons exclude CATC. Same-store revenue per passenger is calculated as total attractions revenue divided by the total number of passengers for all comparable T&R attractions, expressed on a constant currency basis.Comparable attractions are defined as those owned by Viad for the entirety of both periods.Accordingly, the third quarter comparisons exclude Maligne Lake Tours and CATC.Same-store passengers and revenue per passenger were affected by the partial closure of the Banff Gondola during the 2016 third quarter; although its lift operations were re-opened on May 1, the dining and retail services previously offered at its upper terminal remained closed for renovations into the latter part of the third quarter. • T&R revenue of $97.4 million increased $30.3 million (45.2%) year-over-year. On an organic basis, which excludes the impact of acquisitions and exchange rate variances, revenue increased $7.0 million (10.4%) primarily due to higher passenger volumes at the attractions and higher RevPAR across the hospitality portfolio. • T&R adjusted segment operating income of $44.2 million* increased $14.8 million. On an organic basis, operating income increased $4.6 million (15.5%) primarily due to high-margin revenue growth from attractions and hospitality assets. • The acquisitions of Maligne Lake Toursand CATC contributed revenue of $23.4 million, adjusted segment operating income of $10.3 million* and adjusted segment EBITDA of $12.7 million* during the quarter, exceeding prior guidance. - more - *Refer to Table Two of this press release for a discussion and reconciliation of this non-GAAP financial measure to its most directly comparable GAAP financial measure. -Page 4- Cash Flow / Capital Structure • Cash flow from operations was $61.0 million for the 2016 third quarter. • Capital expenditures for the quarter totaled $12.0 million, comprised of $6.4 million for GES and $5.5 million for T&R. • Return of capital totaled $2.0 million for the quarter (which represented quarterly dividends of $0.10 per share).Viad had 440,540 shares remaining under its current repurchase authorization at September 30, 2016. • Debt proceeds (net) totaled $63.1 million for the quarter, reflecting the cash payment of $87 million for the acquisition of ON Services. • Cash and cash equivalents were $52.7 million, debt was $196.0 million and the debt-to-capital ratio was 34.0% at September 30, 2016.
